A party may become bound by a judicial proceeding because he is a party by representation, that is, because his contractual or legal relationship to the nominal parties of record may be such that whatever binds them will bind him ex propio vigore. State v. Rose, 122 Fla. 227, 165 So. Rep. 60. Successors in office to officials bound by a peremptory writ of mandamus may, on like principles, become bound by an adjudication against their predecessors in office. So it is not necessary to reopen the case merely to make a substitution of respondents as such successors in office where predecessors were bound. *Page 225